DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15, in the reply filed on 1/7/21 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, term "at least between about" and “about” in claim 1 is a relative term which renders the claim indefinite.  The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 2-15 are rejected based upon the rejected base claim.
Claims 5 and 13 recite the limitation "the critical angle”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bauco et al. (US 2015/0369991).
Regarding claim 1, Bauco (figures 1-4) discloses a luminous flux collector (lighting device 10) comprising a housing having a longitudinal axis (second housing 72), a wide-angle light capturing device with a receptacle (see lighting device 10) for receiving a light source (diode 20), and the wide-angle light capturing device being disposed within a proximal end of the housing along said longitudinal axis (light diffusing fiber 30; paragraph 0015), and an optical collimating device (first housing 24 and lens 70; paragraph 0017) aligned with the longitudinal axis, and extending from said wide-angle light capturing device to a distal end of said housing along the longitudinal axis, adapted to direct luminous flux from the light source to a focal point less than 200 microns in diameter at the distal end (wherein optical fiber 42 or 30 may be commercially available 200 micron single mode fiber and therefore requiring the optical collimating device to direct luminous flux from said light source to a focal point less than 200 microns in diameter at said distal end in order to transmit all the luminous flux within light diffusing fiber 30).  Bauco does not specifically disclose the wide-angle light capturing device adapted to collect luminous flux emitted from the said light source with a spread angle of at least between about 120 degrees and about 180 degrees from the light source.  However, one skilled in the art would have known to set the spread angle range in dependence on the light source being used in order to capture a specific amount 
Regarding claim 2, Bauco (figures 1-4) further discloses that the wide-angle light capturing device is a near field lens (lens 70).
Regarding claim 3, Bauco (figures 1-4) further discloses that wherein the near field lens is a solid light transmitting lens with a concave surface facing said light source (lens 70).
Regarding claim 4, Bauco (figures 1-4) does not disclose that wherein the near field lens is formed by a parabolically-shaped light-reflective interior surface.  However, a parabolically-shaped light-reflective interior surface is commonly known to a person skilled in the art in order to maximize light output.  Therefore, it would have been obvious to one of ordinary skill in the art to implement a parabolically-shaped light-reflective interior surface for the purpose of maximizing light output from light source 20 through lens 70.
Regarding claim 5, Bauco (figures 1-4) does not disclose that wherein the light-reflective interior surface is shaped to utilize total internal reflection by capturing luminous flux striking said light-reflective interior surface at an angle greater than the critical angle.  However, a person skilled in the art would have known to have the luminous flux striking the light-reflective interior surface at an angle greater than the critical angle.  Therefore, it would have been obvious to one of ordinary skill in the art to utilize total internal reflection for the purpose of maximizing light output from light source 20 through lens 70.
Regarding claim 6, Bauco (figures 1-4) further discloses that wherein the wide-angle light capturing device has a cylindrical shape with a light-reflective interior surface (see figures 1-4).
Regarding claim 7 and 8, Bauco (figures 1-4) does not disclose that wherein the optical collimating device is a tapered optical pipe and wherein the tapered optical pipe has a surface adjoining said wide-angle light capturing device that is concave and that changes to a convex curvature nearer to 
Regarding claim 9, Bauco (figures 1-4) does not disclose that wherein the optical collimating device is a backward near field lens.  However, a person of skilled in the art may choose a backward near field lens for lens 70.  Therefore, it would have been obvious to one of ordinary skill in the art to implement a backward near field lens for design purpose.
Regarding claim 10, Bauco (figures 1-4) does not specifically disclose that wherein the optical collimating device is a specular funnel.  However, using a specular funnel for the optical collimating device is one of many known ways in which to collimate a light source.  Therefore, it would have been obvious to one of ordinary skill in the art to implement a specular funnel for the purpose of collimating a light source.
Regarding claim 11, Bauco (figures 1-4) further discloses that wherein the optical collimating device comprises multiple focusing lenses (lens 70 wherein lens 70 may consist of multiple focusing lenses).
Regarding claim 12, Bauco (figures 1-4) further discloses that wherein the housing has an interior surface surrounding said optical collimator that is optically reflective (wherein the interior surface of first housing 24 would be optically reflective in order to output a specific amount of luminous flux through lens 70.)
Regarding claim 13, Bauco (figures 1-4) does not disclose that wherein the interior surface is shaped to utilize total internal reflection by light striking said interior surface at an angle greater than the critical angle.  However, a person skilled in the art would have known to have the luminous flux striking the light-reflective interior surface at an angle greater than the critical angle.  Therefore, it would have been obvious to one of ordinary skill in the art to utilize total internal reflection for the purpose of maximizing light output from light source 20 through lens 70.
Regarding claim 14, Bauco (figures 1-4) does not specifically disclose wherein the wide-angle light capturing device and the optical collimating device, together form a teardrop shape with the wide-angle light capturing device being associated with a wide side of said teardrop shape and the optical collimating device spanning from the wide side of said teardrop shape to a point of the teardrop shape.  However, defining the shape of the device does not provide an inventive step over Bauco as it only describes the external form or appearance characteristic of the device.  Therefore, it would have been obvious to one of ordinary skill in the art to select a specific shape for design purposes.
Regarding claim 15, Bauco (figures 1-4) further discloses that wherein the wide-angle light capturing device and said optical collimating device are formed as one unified piece (see figures 1-4, wherein once connected together they are considered forming as one unified piece).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK DINH whose telephone number is (571)272-2327.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK DINH/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        2/13/21